HARWOOD, Judge.
This cause was submitted in this court on January 12, 1950. On January 16, 1950 an order was entered setting the submission aside, and a writ of certiorari was granted directing the clerk of the court below to forward to this court a certified copy of the indictment and judgment in this cause. These papers being received in this court, the cause was again submitted.
The appeal was on the record proper. The record as originally filed, and the corrected record forwarded under the writ of certiorari each show that appellant was indicted jointly with Claud Hooper for distilling, and possession of a still, and that this appellant entered a plea of guilty. The judgment as shown in the record as filed shows that the court thereupon adjudged the appellant guilty' of grand larceny. The corrected judgment reflected in the papers forwarded under the writ shows that the appellant entered a plea of guilty to the indictment, and was adjudged by the court to be guilty of distilling as charged in the indictment.
The true record as reflected in the papers forwarded under the writ being regular, this cause is due to be affirmed.
Affirmed.